Per Curiam.
May 1, 1967 action was commenced in common pleas court for the city of Detroit and defendant served thereafter with process. June 20, 1967 default judgment was entered. July 5, 1967 default judgment was set aside on defendant’s motion and thereafter the cause was set for trial on August 11,1967. August 10,1967 the court granted plaintiff’s motion for adjournment of trial without date. November 14, 1967 defendant filed a praecipe setting the matter for trial on November 27, 1967. November 25, 1967 plaintiff’s counsel filed a written request for adjournment setting forth as grounds therefor, inter alia, that he was scheduled to be in the Oakland county circuit court on November 27, 1967. "Without acting on this request and on November 27, 1967, the trial court dismissed the action for plaintiff’s nonappearanee on trial date. Plaintiff’s motions for reinstatement and for rehearing of the motion for reinstatement were denied.
*726On this record, we believe the trial court abused its discretion in denying plaintiff’s motion for reinstatement.
Reversed and remanded for reinstatement and trial, but without costs because of plaintiff’s dilatory tactics prior to trial date.
Quinn, P. J., and Fitzgerald and J. H. Gillis, JJ., concurred.